Citation Nr: 0415270	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed type II 
diabetes mellitus with neuropathy as a result of exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 RO rating decision.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking service connection for type II 
diabetes mellitus with neuropathy as a result of claimed 
exposure to herbicides in the Republic of Vietnam.  He 
essentially contends that he has a current disability of 
diabetes mellitus with neuropathy as a result of exposure to 
herbicide agents.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The assistance provided by the VA 
will also include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

The veteran's DD Form 214N shows that he received the Vietnam 
Service Medal, and the Vietnam Campaign Medal while serving 
in the United States Navy, but does not show that he had 
service in the Republic of Vietnam.  

A reply to the RO's request for information showed that the 
veteran had been attached to a Navy unit but did not reflect 
to which ship the he had been assigned.  The veteran's 
service records provided no conclusive proof of his being 
physically in the Republic of Vietnam.  

The veteran's service personnel records were negative for any 
proof of the names of the ships on which the veteran served.  
The veteran did not disclose the names of any of ship in his 
statements with the RO.  

It should also be noted that the veteran did not receive a VA 
examination.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before the 
veteran's claims can be adjudicated, and remands the case for 
further development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names of any ships he served 
on while on active duty.  Additionally, 
the RO should ask the veteran to submit 
detailed information about any service 
while he actually was in the Republic of 
Vietnam.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for his diabetes 
mellitus with neuropathy.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should arrange for the veteran 
to undergo a VA examination with an 
appropriate specialist for the purpose of 
determining the nature and severity of 
the claimed diabetes mellitus with 
neuropathy.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claim file was in fact 
made available for review in conjunction 
with the examination.  All appropriate 
testing should be undertaken in 
connection with this examination.  

4.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



